            Case 1:21-cv-05060-JGK Document 1 Filed 06/08/21 Page 1 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
DIAMOND CHAVANNES,                                                  COMPLAINT

                                       Plaintiff,                   Plaintiff Demands
       -against-                                                    Trial by Jury

THE BRONX PARENT HOUSING
NETWORK, INC., VICTOR RIVERA,
CANDIA RICHARDS CLARKE,
MARIO PALUMBO, DANIEL TIETZ,
THE CITY OF NEW YORK, and
THE NEW YORK CITY DEPARTMENT OF
HOMELESS SERVICES,

                                       Defendants.
--------------------------------------------------------------X


         Plaintiff by her attorneys, DeTOFFOL & GITTLEMAN, Attorneys at Law, upon

information and belief, complains of the Defendants herein, alleging at all relevant and

materials times and upon information and belief, as follows:

                                             Nature of The Case

         Plaintiffs complain against Defendants pursuant to Title VII of the Civil Rights Act

of 1964, 42 U.S.C. Section(s) 2000e et seq., as amended (“Title VII”), and pursuant to

Gibb, 38 U.S. 715 (1966), the New York State Human Rights Law under NYS Executive

Law §296 et. seq. (“NYSHRL”), the New York City Human Rights Law under NYC

Administrative Code § 8-107(4) et. seq. (“NYCHRL”) and New York common law

assault and battery, and seek damages to redress the injuries Plaintiff has suffered as a

result of race and sex discrimination, hostile work environment, retaliation, and wrongful

termination.




                                                          1
         Case 1:21-cv-05060-JGK Document 1 Filed 06/08/21 Page 2 of 23




                                 Jurisdiction & Venue

1.     Jurisdiction of this action is conferred upon the Court insofar that this action

involves a federal question under Title VII of the Civil Rights Act. The Court, pursuant to

Gibb, 38 U.S. 715 (1966), also has supplemental jurisdiction over the Counts based on

laws of the State of New York.

2.     Venue is proper in this district under 28 U.S.C. §1391(b) and otherwise based

upon the fact that a substantial part of the events or omissions giving rise to the claim

occurred within the Southern District of the State of New York, and Plaintiff was

employed by Defendants within the Southern District of the State of New York.

3.     Plaintiff received a Right to Sue Letter dated June 4, 2021, and this Complaint

has been filed within 90 days of receipt of the aforementioned permission letter [Right to

Sue Letter Annexed hereto].

4.     Prior to commencement of this lawsuit Plaintiff timely and duly served a Notice of

Claim dated April 13, 2021.

5.     Plaintiff DIAMOND CHAVANNES (“Ms. Chavannes”, “Employee”, “Plaintiff”) is an

African American Black female individual who resides in the City, County and State of

New York.

6.     THE BRONX PARENT HOUSING NETWORK, INC. (s/h/a “Network”) is an

entity, existing under and by virtue of the laws of the State and City of New York.

7.     Defendant THE CITY OF NEW YORK (s/h/a “NYC”) was, and still is, a municipal

entity, duly organized and existing pursuant to the laws of the State of New York.

8.     Defendant, NEW YORK CITY DEPARTMENT OF HOMELESS SERVICES,

(s/h/a "NYC DEPT. OF HOMELESS SERVICES"), was, and still is, a domestic



                                            2
          Case 1:21-cv-05060-JGK Document 1 Filed 06/08/21 Page 3 of 23




municipal corporation/agency duly organized and existing under and by virtue of the

laws of the State of New York.

9.    On or about January 2020, Plaintiff Ms. Chavannes began her employment at the

Defendant NYC, NYC Dept. Of Homeless Services, and Network’s housing depot,

located at 488 E 164th Street, Bronx, NY 10456 (“Workplace”).

10.   Plaintiff Ms. Chavannes has more than ten years of human resources experience

and holds a Master's degree in Human Resource Management.

11.   Defendants NYC, NYC Dept. Of Homeless Services, and Network (collectively

“Defendant Entities”) were employers, conducting their functional operations as a public

agency.

12.   Plaintiff was employed by Defendant Entities, having the job title Employee

Relations Specialist.

13.   VICTOR RIVERA (hereinafter “CEO”) is an adult male individual, employed with

the title Chief Executive Officer by Defendant Network, with funding, supervisory

authority, performance authority, and hiring and firing capacity over Ms. Chavannes.

14.   CANDIA RICHARDS CLARKE (hereinafter “HR Head”) is an adult female

individual, employed with the title Chief Operating Officer by Defendant Network, with

funding, supervisory authority, performance authority, and hiring and firing capacity over

Ms. Chavannes.

15.   MARIO PALUMBO (hereinafter “HR Supervisor”) is an adult white male

individual, employed with the title Vice President of Human Resources by Defendant

Network, with supervisory authority, performance authority, and hiring and firing

capacity over Ms. Chavannes.



                                            3
         Case 1:21-cv-05060-JGK Document 1 Filed 06/08/21 Page 4 of 23




16.    DANIEL TIETZ (hereinafter “CEO Tietz”) is an adult white male individual,

employed with the title Interim CEO by Defendant Network, with funding authority,

supervisory authority, performance authority, and hiring and firing capacity over Ms.

Chavannes.

17.    To assist in fulfilling its public obligation, the Defendant NYC funds not-for-profit

organizations, whose principal business is to serve and house the New York City

homeless population.

18.    The Defendant Network, a not-for-profit organization whose principal business is

to serve and house the New York City homeless population, has received funding from

the Defendant NYC to assist NYC in fulfilling its public obligation to its homeless

population constituency.

19.    Defendant Network is an agent to Defendant NYC and Defendant NYC Dept. Of

Homeless Services, by respondeat superior and otherwise vicariously liable in, inter

alia, operating to fulfill the Defendant NYC’s public obligation to serve the homeless

population.



                   Facts Concerning Defendants’ Unlawful Actions

20.     Plaintiff incorporates herein by reference the preceding paragraphs as if fully set

forth herein.

21.    Throughout Plaintiff’s employment by Defendant Network, Ms. Chavannes was

subjected to, and victim of, race discrimination, sex discrimination, sex and race

motivated adverse employment actions, racist and sexist comments, and a hostile work

environment.



                                             4
         Case 1:21-cv-05060-JGK Document 1 Filed 06/08/21 Page 5 of 23




22.    Beginning on or about September 2020, HR Supervisor Palumbo subjected Ms.

Chavannes to a grossly discriminatory environment that included consistent and

continuous unwelcome vicious comments based on Ms. Chavannes’ race.

23.    In the presence of Ms. Chavannes, and on numerous occasions, HR Supervisor

Palumbo would casually use the word “Nigger” in conversation and storytelling in the

Workplace.

24.    In the presence of Ms. Chavannes, and on numerous occasions, HR Supervisor

Palumbo would imitate African American Black employees within the Workplace using

racist stereotypes and derogatory, caricatured accents.

25.    Ms. Chavannes informed HR Supervisor Palumbo of her objection to the use of

the racist and bigoted terms and racist stereotypes, but HR Supervisor Palumbo

informed her that he was justified in using the words and derogatory imitations in the

context of storytelling.

26.    These remarks and comments were severe, offensive, unwelcome, and

consistent with a pattern of derogatory treatment and behavior towards Ms. Chavannes.

27.    In the context of HR Supervisor Palumbo’s derogatory comments, unlike her

Latino and Caucasian co-workers, and at HR Supervisor Palumbo’s direction, Ms.

Chavannes was routinely required to perform work outside her job responsibilities.

28.    On or about September 2020, Ms. Chavannes complained to HR Supervisor

regarding his intentional racial harassment and the racially motivated disparate

treatment that she was subjected to.




                                           5
             Case 1:21-cv-05060-JGK Document 1 Filed 06/08/21 Page 6 of 23




29.     Mr. Palumbo responded to Ms. Chavannes’ complaints of racial discrimination

with a threat of retaliation, stating, “If I were you, I’d be very careful about the statement

I make.”

30.     HR Supervisor Palumbo engaged in an unlawful employment practice by

discriminating against Plaintiff because of her race and/or color, with respect to the

terms, conditions and/or privileges of employment, when Defendants failed to promote

Plaintiff.

31.     HR Supervisor Palumbo further retaliated against Ms. Chavannes for making

complaints of harassment and disparate treatment by assigning her to a mandatory

“Employee Assistance Program” that provided employees with counseling to help

employees manage their emotions.

32.     In support of HR Supervisor Palumbo’s decision to issue mandatory counseling,

HR Supervisor Palumbo invented and issued Ms. Chavannes an “Employee Disciplinary

Report,” constituting a series of fabricated scenarios of misbehavior on the part of Ms.

Chavannes spanning several months.

33.     The fabricated scenarios within the Employee Disciplinary Report, created only

after Ms. Chavannes’ complaints, were draped in racial stereotypes, painting Ms.

Chavannes as aggressive and angry, and further misrepresenting the way she

communicates: in a style that resembled the above referenced derogatory caricature of

African Americans and Black Americans.

34.     Upon presenting Ms. Chavannes with the Employee Disciplinary Report, HR

Supervisor Palumbo threatened further retaliation and stated, “Diamond, you do not




                                              6
         Case 1:21-cv-05060-JGK Document 1 Filed 06/08/21 Page 7 of 23




want to battle with me because you won’t win. You may not know this but Mr. Rivera

really likes me.”

35.    Ms. Chavannes' complaints and objections to racial comments did not prompt

any action by HR Supervisor or Defendant Entities.

36.    The same day in which HR Supervisor Palumbo brazenly threatened Ms.

Chavannes with retaliation, and only after HR Supervisor Palumbo refused to respond

to Ms. Chavannes’ reports of ongoing racial harassment, Ms. Chavannes’ sought out

the assistance of CEO Rivera.

37.    Ms. Chavannes provided CEO Rivera with a detailed account of HR Supervisor

Palumbo’s racial harassment, retaliation, and punishment in the form of a fabricated

disciplinary report.

38.    In response, CEO Rivera scheduled a meeting with Ms. Chavannes, HR

Supervisor Palumbo, HR Head Clarke, and himself.

39.    During this meeting, HR Supervisor Palumbo's racial harassment and retaliation

was not addressed, and Defendants scheduled no follow-up meeting.

40.    Following this meeting, the harassment not only continued but increased in both

frequency and intensity.

41.    Following this meeting, HR Head Clarke became increasingly unjustifiably critical

of Ms. Chavannes’ performance.

42.    Following this meeting, HR Head Clarke became increasingly hostile and

aggressive in her demeanor towards Ms. Chavannes.




                                           7
         Case 1:21-cv-05060-JGK Document 1 Filed 06/08/21 Page 8 of 23




43.    It did not surprise Ms. Chavannes that HR Head Clark did not help resolve her

complaints because, on numerous occasions, HR Head Clarke used her supervisory

powers to undermine Ms. Chavannes' ability to do her job.

44.    For example, a Defendant Network employee filed a complaint with human

resources regarding misbehavior by HR Supervisor Palumbo, and instead of following

company guidelines requiring the complaint be kept confidential, HR Head Clarke

immediately forwarded the complaint to HR Supervisor Palumbo.

45.    HR Supervisor Palumbo and HR Head Clarke have taken actions to prevent

Plaintiff from being promoted in retaliation for her complaints of racial discrimination.

46.    On numerous occasions, including during a meeting in December of 2020, HR

Director Palumbo reminded Ms. Chavannes that complaints brought against him or HR

Head Clarke would be met with retaliation.

47.    On or about December 2020, during a conversation in which HR Supervisor

Palumbo threatened retaliation, he further insisted to Ms. Chavannes that CEO Rivera

would be no help in preventing harassment because he was simply a figurehead and

that it was, in fact, HR Head Clarke who operated Defendant Network.

48.    HR Supervisor Palumbo threatened further retaliation for Ms. Chavannes having

made said earlier complaint of racially charged misconduct, and he meant it to further

intimidate her from ever supporting that claim and complaining in the future.

49.    Defendant Entities failed to engage in any meaningful interactive process to

address any of the aforementioned racial discrimination incidents, and all of the involved

supervisors remained in Defendants’ employment.




                                              8
         Case 1:21-cv-05060-JGK Document 1 Filed 06/08/21 Page 9 of 23




50.    On or about December 2020, HR Supervisor Palumbo issued an additional

fabricated disciplinary report against Ms. Chavannes.

51.    On numerous occasions, HR Supervisor Palumbo canceled Ms. Chavannes'

scheduled site visits to undermine her ability to perform her duties.

52.    HR Head Clarke and CEO Rivera were aware that the harassment was ongoing,

that it had become routine and was carried out by HR Supervisor Palumbo.

53.    HR Head Clarke, in conversation with Ms. Chavannes, insisted that the racist

harassment by HR Supervisor Palumbo was the direct result of Ms. Chavannes not

knowing how to talk to HR Supervisor, boldly assigning fault to the victim.



                 Sexual Harassment Discrimination and Retaliation

54.    On or about September 2, 2020, as previously delineated, after HR Supervisor

Palumbo refused to respond to Ms. Chavannes’ reports of ongoing racial harassment,

Ms. Chavannes’ sought out the assistance of CEO Rivera.

55.    Instead of relieve in the way of ameliorating action by CEO Rivera or Defendant

Entities, Ms. Chavannes’ complaint prompted CEO Rivera to subject Ms. Chavannes to

sexual harassment, quid pro quo sexual harassment, and retaliatory sexual

harassment.

56.    Following the September 2020 meeting, CEO Rivera subjected Ms. Chavannes

to daily, sustained, and continuous harassing behavior in the Workplace:

          a. CEO Rivera publically and daily ogled at Ms. Chavannes’ body, prompting

              Ms. Chavannes to explain to CEO Rivera that other employees would




                                             9
Case 1:21-cv-05060-JGK Document 1 Filed 06/08/21 Page 10 of 23




    notice his inappropriate behavior and that he should immediately

    discontinue his actions;

 b. CEO Rivera made inappropriate comments to Ms. Chavannes about her

    attractiveness during virtually all interactions between them in which no

    third-party was present;

 c. CEO Rivera often pried into Ms. Chavannes’ personal life in search of

    sexual details: this often involved being overly familiar and flirtatious,

    repeatedly using sexual language and innuendos, or forcing her to meet

    with him alone;

 d. CEO Rivera, on a weekly basis, played sexually charged mind games with

    Ms. Chavannes: for example, speaking to Ms. Chavannes in Spanish

    while leering at her body from top to bottom, refusing to translate what she

    believed to be inappropriate comments;

 e. Weekly, CEO Rivera played sexually charged mind games with Ms.

    Chavannes: Without context or prior conversation, CEO Rivera would

    state to Ms. Chavannes, “Yes or No,” and then force her to respond and

    then inform her that she had agreed or disagreed with a sexually charged

    question or act;

 f. On numerous occasions, during the period of her performance reviews,

    CEO Rivera communicated to Ms. Chavannes that she should engage in

    sexual conduct as a quid pro quo for continued employment and career

    advancement.




                                 10
        Case 1:21-cv-05060-JGK Document 1 Filed 06/08/21 Page 11 of 23




57.    On or about September 2020, in the context of CEO Rivera staring at Ms.

Chavannes’ body, CEO Rivera informed Ms. Chavannes that “he was a real man and

knew how to treat a woman.”

58.    On or about September 3, 2020, after the meeting attended by Ms. Chavannes,

HR Supervisor Palumbo, HR Head Clarke, and CEO Rivera (a meeting prompted by HR

Director’s inappropriate behavior - as previously delineated), Mr. Rivera approached Ms

Chavannes, kissed her on the forehead, wrapped his arms around her shoulders, and

informed her that their “relationship had changed.”

59.    CEO Rivera further informed Ms. Chavannes that he would ensure that she was

promoted with a pay raise, and in doing so, he physically grabbed and pulled her close

to his body so that their faces were virtually touching.

60.    The inappropriate grab and pull prompted Ms. Chavannes to pull away from

CEO Rivera.

61.    The physical, sexual assault, forcible sexual touching, and interaction with CEO

Rivera were brazen attempts by CEO Rivera to communicate sexual conduct quid pro

quo for continued employment and protection from race based harassment and

retaliation by HR Supervisor Palumbo.

62.    On or about October 2020, CEO Rivera approached Ms. Chavannes, placed his

arms around her shoulders, and over Ms. Chavannes’ objection to the physical

touching, told her that he loved her.

63.    On or about October 2020, CEO Rivera isolated Ms. Chavannes in his office,

told her that she was sexy and beautiful, and asked her about her sex life.




                                             11
        Case 1:21-cv-05060-JGK Document 1 Filed 06/08/21 Page 12 of 23




64.    On or about October 2020, CEO Rivera approached Ms. Chavannes in the

Workplace Kitchen, spoke in Spanish to Ms. Chavannes while leering at her body from

top to bottom, and refused to translate what she believed to be inappropriate comments.

65.    On or about November 2020, CEO Rivera FaceTimed Ms. Chavannes and told

her that God created him to be her husband.

66.    During said FaceTime call, CEO Rivera stated that Ms. Chavannes deserved to

be loved and that when he said “loved,” he was referring to “the kind of love from a man

that comes with intimacy, the kind that would make my toes curl.”

67.    On or about November 2020, CEO Rivera asked Ms. Chavannes, “Yes or No?”

without context or prior conversation. After his insistence that she answer in the

affirmative, she replied, “Yes.” He then informed her that she agreed that the sex

between the two of them “would be good.”

68.    On or about November 2020, immediately following the “Yes or No” mind game,

CEO Rivera made additional comments regarding sex toys and Ms. Chavannes’

physical attractiveness.

69.    On or about November 2020, CEO Rivera approached Ms. Chavannes and

groped her buttocks while she was leaning over a co-worker's computer.

70.    On or about December 2020, CEO Rivera insisted that Ms. Chavannes

accompany him on vacation to the Dominican Republic and informed her that she had

already agreed as a result of his "Yes or No" game.

71.    In response to CEO Rivera’s insistence that they vacation together, Ms.

Chavannes informed him that she was not comfortable accompanying him on vacation,




                                           12
          Case 1:21-cv-05060-JGK Document 1 Filed 06/08/21 Page 13 of 23




prompting CEO Rivera to tell Ms. Chavannes how sexy she was and that she needed to

have some fun.

72.       On or about December 2020, CEO Rivera insisted that Ms. Chavannes tattoo

his initials on her lower back.

73.       On or about December 21, 2020, Ms. Chavannes returned to the Workplace

from a field visit, at which time, CEO Rivera asked Ms. Chavannes if she had received

her Christmas gift bag. Following this interaction, Ms. Chavannes went to her desk

where she found her gift bag and returned to CEO Rivera's office to inform him she

found the gift.

74.       In response, CEO Rivera forcibly grabbed Ms. Chavannes by the waist, kissed

her neck, and stated, "You're a good girl, Ms. Diamond. I love you."

75.       Ms. Chavannes objected to each occurrence of discriminatory, humiliating,

sexually perverted, filthy, lewd, unwelcome, crude, and inappropriate behavior, and

unwanted physical contact and advances engaged in by CEO Rivera.

76.       This inappropriate environment was sustained and continued, despite her

protests and complaints to CEO Rivera.

77.       HR Head Clarke and HR Supervisor Palumbo were aware that the sexual

harassment was ongoing, that it had become routine, and was carried out by CEO

Rivera.

78.       In and around the time of a New York Times article alleging accusations of

inappropriate misconduct by CEO Rivera, CEO Rivera’s employment was terminated.




                                           13
        Case 1:21-cv-05060-JGK Document 1 Filed 06/08/21 Page 14 of 23




79.    Following CEO Rivera’s termination, Defendant New York City and/or NYC

Dept. Of Homeless Services directed Defendant Network to appoint Daniel Tietz as its

interim CEO (hereinafter “CEO Tietz”).

80.    Defendant CEO Tietz was aware that CEO Rivera subjected Ms. Chavannes to

sexual harassment.

81.    On February 18, 2021, Defendant CEO Tietz terminated Ms. Chavannes'

employment, citing alleged poor performance, despite his awareness of the retaliation

and harassment perpetrated by Ms. Chavannes' supervisors and despite him knowing

that she exhibited no poor performance.

82.    The assertion of poor performance as rationale for terminating Ms. Chavannes is

a pretext for retaliating against Ms. Chavannes for reporting sexual harassment in the

Workplace by CEO Rivera, HR Supervisor Palumbo, and HR Head Clarke.

83.    Plaintiff has suffered from the effect of the aforementioned recent inappropriate,

disturbing behavior and gender-based sexual discrimination, hostile work environment,

and retaliation, causing emotional distress and anxiety.

84.    Plaintiff has suffered and continues to suffer economic and emotional distress,

depression humiliation, embarrassment, stress and anxiety, loss of self-esteem and

self-confidence and emotional pain and suffering for which she is entitled to an award of

monetary damages and other relief.

85.    Defendants’ acts and omissions caused Plaintiff to feel emotionally and

physically violated and agitated, for Defendant’s unfair and different treatment of them

apart from other employees.




                                           14
             Case 1:21-cv-05060-JGK Document 1 Filed 06/08/21 Page 15 of 23




86.       Defendants retaliated to Plaintiff’s rightful complaints by wrongfully terminating

Plaintiff.

87.       As a result of the acts and conduct complained of herein, Plaintiff has suffered

emotional pain, suffering, inconvenience, non-pecuniary losses, as well as pecuniary

losses.

88.       As Defendants’ conduct has been malicious, willful, outrageous, and conducted

with full knowledge of the law, Plaintiff demands a punitive damage assessment against

Defendants.

89.       In sum, Plaintiffs seeks damages for past and future lost wages, emotional

distress, attorneys’ fees, and punitive damages.


                                        COUNT 1
                               UNDER FEDERAL TITLE VII
                                Sex & Race Discrimination
                               (Against Defendant Entities)

90.       Plaintiff repeats and realleges each and every allegation made in the above

paragraphs of this Complaint.

91.       This claim is authorized and instituted pursuant to the provisions of Title VII of

the Civil Rights Act of 1964, 42 U.S.C. Section(s) 2000e et seq., as amended, and 42

U.S.C. § 1981, for relief based upon the unlawful employment practices of Defendants.

92.       Plaintiff complains of Defendants violation of Title VII's prohibition against

discrimination in employment based, in whole or in part, upon an employee's sex,

gender, and race.

93.       SEC. 2000e-2. [Section 703] states as follows:

(a) Employer practices
It shall be an unlawful employment practice for an employer -


                                             15
        Case 1:21-cv-05060-JGK Document 1 Filed 06/08/21 Page 16 of 23




(1) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate
against any individual with respect to his compensation, terms, conditions, or privileges
of employment, because of such individual’s race, color, religion, sex, or national origin;
or
(2) to limit, segregate, or classify his employees or applicants for employment in any
way which would deprive or tend to deprive any individual of employment opportunities
or otherwise adversely affect his status as an employee, because of such individual’s
race, color, religion, sex, or national origin.

94.    Defendants violated the section cited herein as set forth and engaged in

unlawful employment practices prohibited by 42 U.S.C. §2000e et seq., by creating and

maintaining a hostile discriminating work environment against Plaintiff because of her

sex, gender, and race.

                                      COUNT 2
                             UNDER FEDERAL TITLE VII
                                     Retaliation
                             (Against Defendant Entities)

95.    Plaintiff repeats and realleges each and every allegation made in the above

paragraphs of this Complaint.

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-3(a) provides
that it shall be unlawful employment practice for an employer:
(1) to . . . discriminate against any of his employees . . . because he has opposed any
practice made an unlawful employment practice by this subchapter, or because he has
made a charge, testified, assisted or participated in any manner in an investigation,
proceeding, or hearing under this subchapter.

96.    Defendants violated the section cited herein as set forth and retaliated against

Plaintiff because she opposed Defendants’ unlawful employment practices.

                                     COUNT 3
                           UNDER N.Y.S. EXECUTIVE LAW
                             Sex & Race Discrimination
                            (Against Defendant Entities)

97.    Plaintiff repeats, reiterates and realleges each and every allegation made in the

above paragraphs of this Complaint as if more fully set forth herein at length.



                                            16
        Case 1:21-cv-05060-JGK Document 1 Filed 06/08/21 Page 17 of 23




98.    Executive Law § 296 provides that :

1. It shall be an unlawful discriminatory practice: "(a) For an employer or licensing
agency, because of an individual's age, race, creed, color, national origin, sexual
orientation, military status, sex, disability, predisposing genetic characteristics, marital
status, or domestic violence victim status, to refuse to hire or employ or to bar or to
discharge from employment such individual or to discriminate against such individual in
compensation or in terms, conditions or privileges of employment.

99.    Defendants violated the section cited herein as set forth and engaged in an

unlawful discriminatory practice by creating and maintaining a hostile discriminating

work environment by against Plaintiff because of her sex, gender, and race.



                                      COUNT 4
                            UNDER N.Y.S. EXECUTIVE LAW
                                     Retaliation
                             (Against Defendant Entities)

100.   Plaintiff repeats and realleges each and every allegation made in the above

paragraphs of this Complaint.

101.   New York State Executive Law §296(7) provides that it shall be an unlawful:

For any person engaged in any activity to which this section applies to retaliate or
discriminate against any person because [s]he has opposed any practices forbidden
under this article.

102.   Defendants violated the section cited herein as set forth and engaged in an

unlawful discriminatory practice by retaliating and otherwise discriminating against the

Plaintiff because of Plaintiff’s opposition to the unlawful employment practices of

Defendants.




                                            17
        Case 1:21-cv-05060-JGK Document 1 Filed 06/08/21 Page 18 of 23




                                     COUNT 5
                           UNDER N.Y.S. EXECUTIVE LAW
                                 Aiding & Abetting
                              (Against All Defendants)

103.   Plaintiff repeats and realleges each and every allegation made in the above

paragraphs of this Complaint.

104.   New York State Executive Law §296(6) provides that it shall be an unlawful

discriminatory practice:

"For any person to aid, abet, incite compel or coerce the doing of any acts forbidden
under this article, or attempt to do so."

105.   Defendants violated the section cited herein as set forth and engaged in an

unlawful discriminatory practice in violation of New York State Executive Law §296(6)

by aiding, abetting, inciting, compelling and coercing the discriminatory conduct.


                                  COUNT 6
               UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
                          Sex & Race Discrimination
                           (Against All Defendants)

106.   Plaintiff repeats, reiterates and realleges each and every allegation made in the

above paragraphs of this Complaint as if more fully set forth herein at length.

107.   The Administrative Code of City of NY § 8-107 [1] provides that "It shall be an

unlawful discriminatory practice:

(a) For an employer or an employee or agent thereof, because of the actual or
perceived age, race, creed, color, national origin, gender, disability, marital status,
sexual orientation or alienage or citizenship status of any person, to refuse to hire or
employ or to bar or to discharge from employment such person or to discriminate
against such person in compensation or in terms, conditions or privileges of
employment.

108.   Defendants engaged in an unlawful discriminatory practice in violation of New

York City Administrative Code Title 8, §8-107(l)(a) by creating and maintaining a hostile


                                            18
        Case 1:21-cv-05060-JGK Document 1 Filed 06/08/21 Page 19 of 23




discriminating work environment by against Plaintiff because of her sex, gender, and

race.


                                  COUNT 7
               UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
                               NYC Retaliation
                           (Against All Defendants)

109.    Plaintiff repeats, reiterates and realleges each and every allegation made in the

above paragraphs of this Complaint as if more fully set forth herein at length.

110.    The New York City Administrative Code Title 8, §8-107(l)(e) provides that it shall

be unlawful discriminatory practice:

"For an employer... to discharge ... or otherwise discriminate against any person
because such person has opposed any practices forbidden under this chapter..."

111.    Defendants engaged in an unlawful discriminatory practice in violation of New

York City Administrative Code Title 8, §8-107(l)(e) by discriminating against the Plaintiff

because of Plaintiff’s opposition to the unlawful employment practices of Defendants.


                                   COUNT 8
               UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
                              Aiding & Abetting
                        (Against Individual Defendants)

112.    Plaintiff repeats, reiterates and realleges each and every allegation made in the

above paragraphs of this Complaint as if more fully set forth herein at length.


New York City Administrative Code Title 8-107(19) Interference with protected rights. It
shall be an unlawful discriminatory practice for any person to coerce, intimidate,
threaten or interfere with, or attempt to coerce, intimidate, threaten or interfere with, any
person in the exercise or enjoyment of, or on account of his or her having aided or
encouraged any other person in the exercise or enjoyment of, any right granted or
protected pursuant to this section.

113.    Defendants violated the section cited herein as set forth and engaged in an


                                             19
        Case 1:21-cv-05060-JGK Document 1 Filed 06/08/21 Page 20 of 23




unlawful discriminatory practice in violation of New York City Administrative Code Title

8-107(19) by aiding, abetting, inciting, compelling and coercing the discriminatory

conduct.


                                  COUNT 9
               UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
                              Vicarious Liability
                         (Against Defendant Entities)

114.   Plaintiff repeats, reiterates and realleges each and every allegation made in the

above paragraphs of this Complaint as if more fully set forth herein at length:


New York City Administrative Code Title 8-107(13) Employer liability for discriminatory
conduct by its employees, agents or independent contractors.

(a)    An employer shall be liable for an unlawful discriminatory practice based upon
the conduct of an employee or agent which is in violation of any provision of this section
other than subdivisions one and two of this section.

(b)    An employer shall be liable for an unlawful discriminatory practice based upon
the conduct of an employee or agent which is in violation of subdivision one or two of
this section only where:

(1)    the employee or agent exercised managerial or supervisory responsibility; or

(2)    the employer knew of the employee's or agent's discriminatory conduct, and
acquiesced in such conduct or failed to take immediate and appropriate corrective
action; an employer shall be deemed to have knowledge of an employee's or agent's
discriminatory conduct where that conduct was known by another employee or agent
who exercised managerial or supervisory responsibility; or

(3)   the employer should have known of the employee's or agent's discriminatory
conduct and failed to exercise reasonable diligence to prevent such discriminatory
conduct.

115.   Defendants violated the section cited herein as set forth.




                                            20
         Case 1:21-cv-05060-JGK Document 1 Filed 06/08/21 Page 21 of 23




                                         COUNT 10
                                      CIVIL BATTERY
                                    (Against CEO Rivera)

116.    Plaintiff incorporates herein by reference the preceding paragraphs as if fully set

forth herein.

117.    CEO Rivera intended to commit an act of unwanted contact and/or caused

imminent apprehension of such an act against Plaintiffs. He did so by, inter alia:

       a. Isolating Plaintiff in closed quarters and dismissing any bystanders; and

       b. Initiating or threatening sexual contact.

118.    CEO Rivera did commit an unwanted contact with Plaintiff in a harmful or

offensive manner, including but not limited to causing sexual contact between himself

and Plaintiff. CEO Rivera's battery of Plaintiff caused harm, including physical, mental,

and/or emotional harm to Plaintiff. CEO Rivera's conduct was committed within the

scope of his employment at Defendant Entities.


                                         COUNT 11
                                         ASSAULT
                                    (Against CEO Rivera)

119.    Plaintiff incorporates herein by reference the preceding paragraphs as if fully set

forth herein.

120.    CEO Rivera intended to cause apprehension of harmful or offensive conduct

against Plaintiff. He did so by, inter alia:

       a. Isolating Plaintiff in closed quarters and dismissing any bystanders;

       b. Demanding or threatening sexual contact;

       c. Cornering or otherwise using his heft to cause Plaintiff to fear that CEO Rivera
       had the ability to carry out his physical threats; and



                                               21
         Case 1:21-cv-05060-JGK Document 1 Filed 06/08/21 Page 22 of 23




121.    CEO Rivera's actions did, in fact, cause Plaintiff to fear imminent sexually

offensive contact by CEO Rivera.

                                              Relief

       WHEREFORE, Plaintiff respectfully demands against Defendants on each and

every respective Count:

(a)    An award to Plaintiff of compensatory damages in an amount to be determined at

trial for all damages including but not limited to economic damages for lost past back

pay and future front pay wages and attendant benefits;

(b)    An award to Plaintiff of compensatory damages in an amount to be determined at

trial for all damages including but not limited to past and future non-economic damages

for humiliation, pain and suffering and emotional distress sustained;

(c)    An award to Plaintiff of the costs of this action, including their reasonable

attorney’s fees to the fullest extent permitted by law;

(d)    An award of punitive damages in an amount to be determined at trial; and

(e)    Such other and further relief as this Court deems necessary and proper.

                                         Jury Demand

Plaintiff requests a jury trial on all issues to be tried.




                                             Joshua Gittleman
                                             Joshua Gittleman, Esq.
                                             DeTOFFOL & GITTLEMAN, Attorneys at Law
                                             125 Maiden Lane – Suite 5C
                                             New York, New York 10038
                                             Tel. (212) 962-2220
                                             Attorneys for Plaintiff




                                                22
                             Case 1:21-cv-05060-JGK Document 1 Filed 06/08/21 Page 23 of 23
 EEOC Form 161-B (11/2020)                U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:     Diamond Chavannes                                                                From:      New York District Office
        47 St. Nicholas Avenue                                                                      33 Whitehall Street
        Apt. 2C                                                                                     5th Floor
        New York, NY 10026                                                                          New York, NY 10004




                  On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                              Telephone No.

                                                         Gwendolyn D. Hoy,
 520-2021-01877                                          Investigator                                                     (929) 506-5313
                                                                                     (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

                  More than 180 days have passed since the filing of this charge.
        X         Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
        X         The EEOC is terminating its processing of this charge.

                  The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
                  The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                  The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                        On behalf of the Commission
                                                                               Digitally signed by Gwendolyn D
                                                    Gwendolyn D Hoy            Hoy
                                                                               Date: 2021.06.04 17:42:58 -04'00'
                                                                                                                   For
 Enclosures(s)                                                         Judy A. Keenan,                                         (Date Issued)
                                                                       District Director

 cc:          Mario Palumbo                                                             Joshua Gittleman, Esq.
              Director of Human Resources                                               DETOFFOL & GITTLEMAN, ATTORNEYS AT LAW
              THE BRONX PARENT HOUSING NETWORK, INC.                                    125 Maiden Lane,
              488 East 164th Street                                                     Suite 5C,
              Bronx, NY 10457                                                           New York, NY 10028
